Citation Nr: 1143942	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  06-15 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for right knee instability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for limitation of extension of the right knee, rated as noncompensable prior to October 30, 2010; and as 10 percent disabling thereafter.

3.  Entitlement to a compensable rating for limitation of flexion of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied an increased rating for right knee instability.  In September 2011, the RO granted additional separate ratings for the right knee disability, awarding a 10 percent rating for limitation of extension of the right knee, effective October 30, 2010, and awarding a noncompensable rating for limitation of flexion of the right knee, effective October 30, 2010.  However, as the higher awards do not represent a total grant of benefits sought, the case for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 
 
The Board remanded this claim in August 2010 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, in October 2011, the Veteran requested that his more recent VA treatment records, dated in 2011, be considered when adjudicating his claim.  As those records have not been obtained, and the most recent VA records of record are dated only until February 2005, more recent VA treatment records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, because the Board is remanding the Veteran's claim in light of his request for records, and the most recent VA examination was conducted over a year ago, a new VA examination should be obtained in order to more accurately assess the Veteran's claim for increased rating.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to all of his service-connected right knee disability.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the appropriate VA facilities dated from March 2005 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. §5103A(b)(2)  and 38 C.F.R. § 3.159(e). 

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his right knee disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

a)  Identify all orthopedic pathology related to the Veteran's right knee. 

b)  Discuss whether the Veteran has additional functional loss from his right knee disability, and describe any pain, weakened movement, excess movement, excess fatigability, or incoordination resulting from that service-connected right knee, as discussed in 38 C.F.R. §§ 4.40, 4.45 (2011), and DeLuca v. Brown, 8 Vet. App. 202 (1995). 

c)  State whether any ankylosis (favorable or unfavorable) is present. 

d)  Specify whether the Veteran's right knee disability is manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), or by malunion of the tibia or fibula, or nonunion of those bones, with loose motion, requiring a brace. 

e)  State whether right knee shows recurrent subluxation or lateral instability, and whether any such subluxation or lateral instability is slight, moderate, or severe. 

f)  Opine whether it is at least as likely as not that the Veteran's right knee disability renders him unable to secure and follow substantially gainful employment.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for increased rating for a right knee disability, to include for instability, limitation of extension of the right knee, and limitation of flexion of the right knee, should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


